UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVON DOBIE, a/k/a Becky Parker, a/k/a Theresa Waller, a/k/a
Dobie Parker,

                Defendant - Appellant.



                            No. 13-4208


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVON DOBIE, a/k/a Becky Parker, a/k/a Theresa Waller, a/k/a
Dobie Parker,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, District Judge.
(8:04-cr-00235-RWT-9)


Submitted:   September 25, 2013           Decided:   October 17, 2013


Before KING, GREGORY, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jonathan A. Gladstone, LAW OFFICE OF JONATHAN A. GLADSTONE,
Annapolis, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Nicolas A. Mitchell, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Lavon   Dobie    appeals         the     170-month    sentence          imposed

following this court’s remand for consideration of her request

for a minor role adjustment under U.S. Sentencing Guidelines

Manual § 3B1.2 (2012). *             Dobie challenges the reasonableness of

her sentence, arguing that the district court erroneously found

that it was barred from sentencing Dobie below the Guidelines

range    and    that    the    court      failed       to   consider       the    18    U.S.C.

§ 3553(a) (2006) factors.             We affirm.

               We review a sentence for reasonableness, applying a

deferential       abuse-of-discretion                standard.           Gall    v.     United

States,    552      U.S.      38,    51     (2007).          This        review       requires

consideration          of     both        the        procedural      and         substantive

reasonableness of the sentence.                       Id. at 51.           In determining

procedural       reasonableness,          we    consider      whether       the       district

court    properly      calculated      the      defendant’s       advisory        Guidelines

range,    gave     the      parties       an        opportunity     to     argue       for   an


     *
        Dobie also appealed from the district court’s order
denying her motion for retroactive application of the Fair
Sentencing Act, giving rise to Appeal No. 12-8052, which was
consolidated with Appeal No. 13-4208.     Because Dobie’s brief
challenges only the sentence imposed on resentencing, Dobie has
abandoned any challenge to the application of the Fair
Sentencing Act and we do not consider that issue here.      See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (noting that pursuant to Fed. R. App. P. 28(a)(9)(A),
issues not briefed are deemed abandoned).



                                                3
appropriate     sentence,        considered      the       §    3553(a)      factors,       or

failed to explain sufficiently the selected sentence.                                Id. at

49-51.

           If      the    sentence     is    free     of       significant        procedural

error, we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                                 Id. at 51.

When, as here, the sentence is within the properly calculated

Guidelines    range,      we   apply    a    presumption            on   appeal    that    the

sentence is substantively reasonable.                  United States v. Mendoza-

Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                          Such a presumption

is rebutted only if the defendant shows “that the sentence is

unreasonable       when    measured     against       the       §    3553(a)      factors.”

United   States     v.    Montes-Pineda,        445    F.3d         375,   379    (4th    Cir.

2006) (internal quotation marks omitted).

           The district court correctly calculated and considered

the advisory Guidelines range, heard argument from counsel, and

heard allocution from Dobie.                Contrary to Dobie’s argument, the

court considered the § 3553(a) factors and explained that the

within-Guidelines sentence was warranted.                           The district court

understood    it    had    the   authority      to     sentence          Dobie    below    the

Guidelines range but opted to impose a sentence at the bottom of

that range.        Dobie offers no argument to rebut the presumption

on appeal that her within-Guidelines sentence is substantively



                                            4
reasonable.     Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Dobie.

          We affirm the district court’s judgment.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      5